Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202981005, herein referred to as ‘005, in view of Brown et al. (US 4,736,048), herein referred to as ‘048.

For Claim 2, ‘005 discloses a furniture pad (Annotated Figure 1) comprising: a first pad body (B2) comprising a first protective element (B2) having a first major surface (D) and second major surface (E); a plurality of adhesive layers (F) arranged in a vertical stack above the first major surface (D). ‘005 further discloses wherein each of the plurality of adhesive layers (F) is separated from an adjacent adhesive layer (F) by a release liner (G).
‘005 does not disclose wherein the release liner is selected from a paper and a polymeric film, and wherein the release liner is coated with a release agent. 
‘048 teaches forming a release liner from a polymeric film (Column 10, Lines 3-4: “the substrate typically has a flexible form such as a polymeric film, metal foil, polymeric film-coated metal foil, paper and polymeric film-coated paper”), and wherein the release liner is coated with a release agent (Column 1, Lines 12-14: “this invention relates to a method for coating a substrate to provide a release backing”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the furniture pad of ‘005 to form the release liners (G) from polymeric film with a release agent as taught by ‘048. One would be motivated to make such a modification in order to allow removal of respective adhesive layers from one another by with a force of no more than 400 grams per inch.
For Claim 3, ‘048 further teaches, wherein the release liner is a polymeric film (Column 10, Lines 3-4: “the substrate typically has a flexible form such as a polymeric film, metal foil, polymeric film-coated metal foil, paper and polymeric film-coated paper”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the furniture pad of ‘005 to form the release liners (G) from polymeric film with a release agent as taught by ‘048. One would be motivated to make such a modification in order to allow removal of respective adhesive layers from one another by with a force of no more than 400 grams per inch.
For Claim 10, ‘005 in view of ‘048 further teaches the furniture pad according to claim 2, wherein each layer of the plurality of adhesive layers (F) has the same thickness (as seen in Annotated Figure 1).
For Claim 11, ‘005 in view of ‘048 further teaches the furniture pad according to claim 2, except wherein at least one adhesive layer of the plurality of adhesive layers has a different thickness from at least one other adhesive layer of the plurality of adhesive layers. ‘005 instead discloses wherein the adhesive layers are the same thickness as one another. Examiner takes official notice that it is old and well known to use different thickness of material such as adhesives in order to obtain different material properties. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive layers having the same thickness as one another as disclosed by ‘005 with adhesive layers having a different thickness from one another. One would be motivated to make such a modification in order to provide different adhesive properties between the different layers.
Examiner’s assertion of official notice from the Office Action Mailed 5/4/2022 with regards to using different thickness of material such as adhesives in order to obtain different material properties is now taken to be admitted prior art due to Applicant's failure to traverse said official notice (see MPEP § 2144.03).
For Claim 14, ‘005 in view of ‘048 further teaches the furniture pad according to claim 2, except wherein the plurality of adhesive layers consists of two adhesive layers. ‘005 instead discloses wherein the plurality of adhesive layers consists of three adhesive layers (F) as seen in Annotated Figure 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the number of adhesive layers limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05).


    PNG
    media_image1.png
    624
    627
    media_image1.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202981005, herein referred to as ‘005 in view of Brown et al. (US 4,736,048), herein referred to as ‘048, as applied to claim 2 above, and further in view of Tokutsu et al. (US 2008/0113139), herein referred to as ‘139.
For Claims 12, ‘005 in view of ‘048 teaches a furniture pad according to claim 2, except wherein at least one adhesive layer of the plurality of adhesive layers is a discontinuous adhesive layer.
‘139 teaches a multilayer device wherein at least one adhesive layer (4) of a plurality of adhesive layers is a discontinuous adhesive layer (as seen in Figure 2, wherein each circular portion 9 is part of the discontinuous adhesive layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the discontinuous adhesive layer of ‘139 to the furniture pad of ‘005. One would be motivated to make such a modification in order to reduce the amount of adhesive material used and therefore reduce material costs.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202981005, herein referred to as ‘005 in view of Brown et al. (US 4,736,048), herein referred to as ‘048, as applied to claims 2-3 above, and further in view of Weidman (US 7,743876), herein referred to as ‘876.
For Claim 13, ‘005 in view of ‘048 teaches a furniture pad according to claim 3, except wherein each release liner includes a tab. 
‘876 teaches a multilayer device having a release liner, in which each release liner includes a tab (24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the tabs of ‘876 to the furniture pad of ‘005. One would be motivated to make such a modification in order to facilitate removal of the underlying layers.
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are with respect to newly added limitations which have been addressed above in the new grounds of rejection. 
Applicant’s argument with respect to the 112(a) rejection of Claim 14 is convincing and the 112(a) rejection has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,342,665 is pertinent to applicant’s disclosure but is not relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677